Citation Nr: 9932001	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  97-28 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for sclerosing 
cholangitis with cirrhosis, status post liver transplant, 
claimed as secondary to Agent Orange exposure.

2.  Entitlement to service connection for a colon disorder, 
to include Meckel's diverticulum, claimed as secondary to 
Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 to April 1968.

Initially, the Board of Veterans' Appeals (Board) notes that 
it previously remanded this case for due process 
considerations and so that additional evidentiary development 
could be accomplished.  As will be discussed in the Reasons 
and bases section below, this was done to the extent 
possible.  The case is now ready for appellate consideration.  

The Board further notes while a claim for service connection 
for a skin disorder, including psoriasis, was adjudicated by 
the regional office (RO), and the veteran was furnished with 
a supplemental statement of the case as to this claim in 
October 1998, the record does not reveal the filing of a 
substantive appeal as to this issue.  In addition, a written 
statement filed by the veteran's representative in September 
1999, specifically indicates that the veteran did not wish to 
pursue his appeal concerning service connection for a skin 
disorder, including psoriasis.  Consequently, the Board finds 
that this issue has not been properly perfected for appellate 
review or has been withdrawn from the appeal, and that in 
either event, it is no longer a subject for current appellate 
consideration.

On the other hand, the Board observes that pursuant to the 
Board's remand, the veteran was also furnished with a 
statement of the case as to the issue of entitlement to 
service connection for a colon disorder, claimed as secondary 
to Agent Orange exposure, and that the veteran thereafter 
filed a substantive appeal as to this claim.  Accordingly, 
the Board finds that this issue is ready for current 
appellate review and has added it to the issues to be 
addressed in the decision which follows.


FINDING OF FACT

Disability associated with sclerosing cholangitis with 
cirrhosis and a colon disorder, to include Meckel's 
diverticulum, were not shown in service; disability 
associated with sclerosing cholangitis with cirrhosis, status 
post liver transplant, and a colon disorder, is not currently 
shown.


CONCLUSION OF LAW

The claims for service connection for sclerosing cholangitis 
with cirrhosis, status post liver transplant, and a colon 
disorder, to include Meckel's diverticulum, are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that it previously remanded 
this matter for certain due process reasons, and that while 
in remand status, the Board also requested certain 
evidentiary development which was accomplished to the extent 
possible.  At the time of the remand, the Board made it clear 
to the veteran that a preliminary review of the record at 
that time did not disclose evidence that connected any 
current liver or colon disorder to anything that occurred to 
the veteran during his period of service such as exposure to 
Agent Orange, or to a disorder that has been found to warrant 
presumptive service connection based on exposure to Agent 
Orange under 38 C.F.R. §§ 3.307, 3.309 (1999).  As will be 
explained below, the appellant has still failed to submit 
competent evidence to support his claims in several important 
respects.  Thus, the Board ultimately finds that his claims 
are not well grounded.  Accordingly, there is no additional 
duty to assist him in the development of his claims.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and cirrhosis of the liver becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service. This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a).  If a veteran was 
exposed to a herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected, even though there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
respiratory cancers, and soft-tissue sarcomas.  38 C.F.R. 
§ 3.309(e).  In addition, presumptive service connection is 
now warranted for prostate cancer that manifests itself to a 
degree of 10 percent at any time after exposure under 
38 C.F.R. § 3.309(e).  

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has held that, in general, 
a claim for service connection is well grounded when three 
elements are satisfied with competent evidence.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  First, there must be 
competent medical evidence of a current disability (a medical 
diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence). Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods are related to service).  Grottveit v. Brown, 
5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the 
Department of Veterans Affairs (VA) is under no duty to 
assist in any further development of the claim.  38 U.S.C.A. 
§ 5107.

None of the veteran's service medical records discloses any 
reference to complaints or treatment of the colon or the 
liver.  Induction examination in February 1966 did reveal a 
history of the removal of a growth from the intestines at age 
7, with reportedly no sequelae.  There was also a notation 
that this condition was not considered disabling.  Service 
medical records further reflect complaints of stomach cramps 
and diarrhea in June 1967 and additional gastrointestinal 
(GI) complaints in August 1967.  The following day, the 
veteran complained of fever, nausea, sweats and headache, and 
the plan was to rule out malaria and to admit the veteran 
into the hospital with a fever of undetermined etiology.  A 
service hospital record from September 1967 reflects that the 
veteran condition rapidly improved over a three day period, 
and that there was a diagnosis of viral encephalitis.  

A physical profile record with respect to the September 1967 
hospitalization reflects that the veteran was medially 
qualified for limited duty, and that the diagnosis was 
resolving encephalitis.  A handwritten note on this document, 
dated in October 1967, indicates that the veteran was being 
returned to full duty at this time.  An October 1967 progress 
note dated the same date indicates that this consultation was 
three weeks post the veteran's discharge from the hospital 
with a diagnosis of viral encephalitis.  It was noted that 
the veteran reported occasional headaches the first week but 
no symptoms whatsoever thereafter.  His examination was noted 
to reveal normal findings and he was to be returned to normal 
duty.  At the time of the veteran's separation examination in 
April 1968, while the veteran again reported his pre-service 
history of an intestinal operation to remove a growth on the 
intestine, there were no reports of any history of colon or 
liver trouble, and there were no findings or diagnoses with 
respect to the veteran's colon or liver.  The veteran also 
specifically denied a history of frequent indigestion.

Private hospital records from B. Hospital, dated in September 
and October 1970, reflect that the veteran was admitted at 
this time with acute abdominal pain.  Initial X-rays of the 
abdomen were interpreted to reveal a slight amount of air 
scattered throughout the intestinal tract without evidence of 
dilatation, and no abnormalities.  An operative record from 
this admission reflects that on September 26, 1970, the 
veteran underwent an exploratory laparotomy with resection of 
the small intestine with Meckel's diverticulum, and an end to 
end anastomosis and appendectomy.  The discharge summary 
indicates that there was a past history of a laparotomy at 
age 7, for an ileocecal intussusception with a Meckel's 
diverticulum.  It was indicated that the appendix and 
Meckel's diverticulum were not removed at that time but were 
left in place allegedly because of inflammatory changes.  The 
veteran recovered without sequelae at that time.  Abdominal 
examination at the time of admission revealed exquisite 
tenderness over the entire lower half of the abdomen with 
maximum tenderness with muscle spasm in the right lower 
quadrant.  The veteran was taken to the operating room where 
he was found to have acute appendicitis with gangrene and a 
Meckel's diverticulum.  The terminal ileum and appendix were 
resected and postoperatively, the course was noted to be 
uncomplicated.

A private medical report from Dr. F., dated in December 1989, 
reflects that the veteran was experiencing some GI 
intolerance to medication he had been using for psoriatic 
arthritis.

Hospital records from B. Hospital for the period of March to 
July 1993 reflect that in March 1993, the veteran was 
admitted for recurrent icterus and abdominal pain.  The 
veteran reported that he had been fine until the previous day 
when he once again developed epigastric pain and icterus.  
The veteran reported two episodes of this, first in October 
1992, at which time he came to the B. Chest Pain Center, and 
on a second occasion, at which time liver enzymes were noted 
to be markedly elevated.  The veteran was admitted at this 
time for evaluation and management.  During this admission, 
an endoscopic retrograde cholangiopancreatography (ERCP) was 
performed in addition to a liver biopsy, and the reviewing 
physician believed that given the symptoms of pain, he 
wondered about questionable sclerosing cholangitis.  The 
discharge diagnosis was cholangitis.

In July 1993, the veteran was admitted to B. Hospital with 
abdominal pain and jaundice.  It was further noted that the 
veteran had been symptomatic over the previous six months, 
with epigastric pain in the chest and epigastrium, and with 
symptoms of dark urine for the first time in March 1993.  
Evaluation in March was indicated to reveal a prominent left 
lobe of the liver and some cholestasis consistent with 
extrahepatic obstruction.  The admitting diagnosis was 
recurrent epigastric pain associated with jaundice, and the 
major concern was that of common bile duct stone versus 
worsening sclerosing cholangitis.  It was further noted that 
previous studies did not reflect extrahepatic biliary 
dilatation, but there possibly could have been a small stone 
that had not yet been identified as the common duct had not 
been adequately visualized with ERCP.  The discharge summary 
reflects that during this admission, a computed tomography 
(CT) scan of the abdomen was interpreted to reveal normal 
liver and extrahepatic biliary tree, and the ERCP showed 
diffuse involvement of the intra and extrahepatic ducts 
consistent with primary sclerosing cholangitis (PSC).  The 
final diagnosis included PSC.

Hospital records from W. Medical Center, dated in July 1993, 
reflect that the veteran sought a second opinion as to his 
sclerosing cholangitis, after which he was admitted to this 
facility.  On admission, the veteran was found to have acute 
cholecystitis/cholangitis and was admitted for further 
evaluation. The admitting diagnosis included acute 
cholestatic jaundice, secondary to sclerosing cholangitis; 
pain may be due to subacute cholangitis versus a "tight" 
stricture of the common bile duct.  Due to the rarity of his 
condition, it was determined that the veteran should be 
transferred to V. Hospital, to ascertain whether any other 
modalities might slow the natural history of his disorder.

Private medical records from V. Hospital for the period of 
February to July 1996, reflect that a February 1996 CT scan 
of the abdomen was interpreted to reveal findings of 
cirrhosis and portal hypertension with left renal calculus.  
A March 1996 operative report reflects that the veteran 
underwent an ERCP for further evaluation of his progressive 
weight loss, diarrhea, and worsening liver studies.  In 
summary, it was noted that the major findings revealed by 
this procedure were evidence of progression of the veteran's 
known sclerosing cholangitis with areas of stricture at the 
level of the common hepatic duct, right intrahepatic system, 
and take off of the left intrahepatic system.  The left 
intrahepatic system did not fill at all on this study 
suggesting progressive stricture.  It was also noted that the 
development of superimposed cholangiocarcinoma was also a 
consideration and that the veteran's pancreatogram was 
notable for classic pancreas divisim, with evidence of a 
duodenal diverticulum which might make deep cannulation of 
the biliary tree somewhat difficult.  A March 1996 abdominal 
ultrasound was interpreted to reveal an impression of 
moderate intrahepatic ductal dilatation, left lobe greater 
than the right lobe, normal directional flow in the hepatic 
and portal vessels, splenomegaly, and bilateral 
nonobstructing renal calculi.

A CT abdominal scan from V. Hospital records in April 1996 
was interpreted to reveal splenomegaly, no evidence of 
cholangiocarcinoma, a small left renal calculus, no evidence 
of pathologic adenopathy, and no pulmonary masses or nodules.  
An April 1996 progress note reflects the history of the 
treatment of the veteran's liver disease at V. Hospital, 
beginning in July 1993.  In May and June 1996, it was noted 
that there was a diagnosis of PSC with cirrhosis and portal 
hypertension, and that the veteran had been recently placed 
on the transplant waiting list.  The veteran reported an 
increase in GI symptoms.  The assessment included PSC with 
cirrhosis and portal hypertension.  In July 1996, it was 
noted that the veteran continued to be on the transplant 
waiting list.

VA medical examination in July 1996 revealed that the 
examiner was requested to review various complaints, 
including liver and colon problems.  The veteran's history 
was noted to include an episode of encephalitis and diarrhea 
while in Vietnam during the service.  The veteran's 
sclerosing cholangitis was noted to have begun approximately 
four to five years earlier, with several episodes of 
sclerosing cholangitis with no ascites, but with positive 
jaundice.  It was indicated that this was idiopathic.  The 
veteran had had a negative colonoscopy and still reported 
diarrhea every day.  The veteran further reported significant 
weight loss secondary to his chronic liver disease, and was 
on the transplant list at this time.  The diagnosis included 
hyperbilirubinemia and decreased synthetic functions of liver 
with elevated transaminase levels indicative of chronic 
hepatitis and cirrhosis, and chronic diarrhea, more likely 
than not related to cirrhosis and malabsorption.

Additional medical records from V. Hospital for the period of 
August 1996 to March 1997 disclose that in August 1996, a CT 
abdominal scan was interpreted to reveal no interval change 
and no evidence of portahepatic mass.  A progress report from 
the same date reflects that an ERCP revealed multiple areas 
of strictures, and the assessment included PSC with cirrhosis 
and portal hypertension.  A report from Dr. L. of V. Hospital 
notes that Dr. L. had been treating the veteran for PSC since 
July 1993, at which time he had been referred from a local 
gastroenterologist because of new onset jaundice.  Evaluation 
at that time was noted to have revealed evidence of 
sclerosing cholangitis for which the veteran had been treated 
with ursodeoxycholic acid.  The veteran had more recently 
developed progressive liver disease which had become worse in 
December 1995.  It was also noted that he had developed 
recurrent jaundice with weight loss and evidence of 
progressive liver dysfunction.  Because of clinical worsening 
of symptoms the previous nine months, he had been referred to 
the V. Liver Transplant Service, and was currently waiting 
for liver transplantation.  The veteran had developed 
progressive liver disease despite therapy and the prognosis 
without liver transplantation was poor.

An October 1996 operative report from V. Hospital reflects 
that because of worsening end-stage liver disease, the 
veteran had been evaluated and was believed to be a suitable 
candidate for orthotopic liver transplant.  At this time, a 
donor liver was inspected and found to be suitable after 
procurement, and the veteran underwent liver transplantation 
without complication.  The discharge summary from V. Hospital 
indicates that following the procedure, there was a rapid 
decline in liver enzymes throughout the admission.  An 
ultrasound obtained on postoperative day one revealed no 
abnormalities.  The veteran was discharged on postoperative 
day number six.  Although the veteran was admitted the 
following day, it was noted that the veteran's only complaint 
since the transplant, was recurrent back and flank pain.  

V. Hospital records from November 1996 reflect no 
postoperative complications except for a brief two-day 
admission for renal stones that were subsequently either 
passed or had become asymptomatic.  A progress noted from 
January 1997 reflects that the veteran's energy was improving 
and that he denied GI complaints.  The assessment included 
status post orthotopic liver transplantation for PSC.  In 
March 1997, it was noted that at the time of a previous 
visit, the veteran's liver tests were noted to be mildly 
elevated.  Further studies were noted to be improved and the 
veteran reported continued improvement without GI problems.

VA medical examination in May 1997 revealed that as a result 
of symptoms of abdominal pain and jaundice, there was a 
diagnosis of sclerosing cholangitis, beginning in 1992.  
Thereafter, there was progressive failure of the liver with 
various GI symptoms, and the veteran ultimately underwent a 
liver transplant in October 1996.  Since that time, all of 
his symptoms had had a reversal.  He reportedly had no 
problems with pain, diarrhea or jaundice, and he felt 
significantly better.  However, he reported some problems 
with shakiness and decreased stamina.  Two episodes of 
rejection responded to adjustment of medication.  The 
examiner specifically noted that all of the veteran's GI 
symptoms had related entirely to the problem of sclerosing 
cholangitis which had been treated with the liver transplant.

At his personal hearing in September 1997, the veteran 
testified that he developed encephalitis while in Vietnam 
(transcript (T.) at p. 1).  He did not know whether the 
symptoms from this condition ever resolved, and the symptoms 
consisted of severe headaches, diarrhea, high fever, and 
abdominal pain (T. at pp. 1-2).  He also had occasional 
sweats (T. at p. 2).  The fever went away, but he continued 
to have occasional diarrhea and headaches (T. at p. 2).  The 
first few months after the service, he had pretty bad 
diarrhea for two or three months for which he was treated by 
a doctor, and about a year or so later, appendicitis 
developed and he had to have his appendix removed in 1970 (T. 
at p. 2).  At that time, he also had diverticulitis (T. at p. 
2).  The problems reportedly did not entirely go away with 
intermittent headaches, and then in the late 1980's, he began 
to experience chest pains and jaundice, and it was noted that 
his liver enzymes were high (T. at pp. 2-3).  At the time of 
the initial diagnosis of sclerosing cholangitis, physicians 
told the veteran that there was a possible connection between 
his condition and contact with the vegetation in Vietnam (T. 
at p. 3).  

One of the doctors who reportedly told the veteran about such 
a connection was a VA doctor, but most were V. and B. 
Hospital doctors (T. at p. 4).  The first doctor that told 
the veteran he had elevated liver studies was Dr. P. at B. 
Hospital in about 1990 or 1991 (T. at p. 4).  The veteran was 
not evaluated by the VA or V. Hospital until after 1991 (T. 
at p. 5).  In the 1970's, the veteran indicated that he had 
some problem with jaundice and headaches, noting that his 
main problem over the years was associated with intermittent 
diarrhea and headaches (T. at p. 5).  The veteran further 
indicated that he would occasionally experience discoloration 
that he related to a virus (T. at p. 5).  He also noted that 
he would occasionally experience indigestion and denied being 
around chemicals after the service (T. at pp. 5-6).  He was 
doing better since his liver transplant in October 1996, and 
he believed it was possible that the symptoms that he had in 
service such as diarrhea were the same he experienced at the 
time of the diagnosis of sclerosing cholangitis (T. at p. 6).  

In October 1997, the veteran submitted an article which noted 
that the treatment of encephalitis could cause liver 
dysfunction.

A November 1998 medical statement from Dr. C. reflects that 
Dr. C. had known the veteran's physical condition all of his 
life.  During the veteran's childhood, Dr. C. indicated that 
the veteran's father had contacted him when the veteran was 
having an acute episode of severe lower abdominal pain and 
other associated symptoms.  Dr. C. operated on the veteran at 
B. C. General Hospital and found an intestinal obstruction.  
Dr. C. went on to note that the terminal ilium had migrated 
into the cecum, and that the whole area of ilia-cecal valve 
was greatly swollen and inflamed, with little involvement of 
the appendix.  With gentle traction and handling of the 
terminal small bowel, Dr. C. was able to deliver it out of 
the cecum and large bowel.  The veteran was noted to have had 
a very stormy recovery, and that the cause of the obstruction 
was Meckel's diverticulosis.  Dr. C. further noted that the 
veteran had had bouts of indigestion since this surgery and 
finally had a liver transplant.  Dr. C. added that there was 
no doubt in his mind that the veteran's active duty in 
Vietnam aggravated his many problems of acute indigestion.

In an April 1999 medical statement from Dr. C., Dr. C. again 
noted that he was called to treat the veteran for severe 
abdominal colic at the age of 12.  He again described the 
procedure he performed in detail, and noted that he had been 
unable to find any records of value pertaining to his 
treatment of the veteran or in support of his opinion that 
military service aggravated the veteran's digestive 
condition.  It was Dr. C.'s opinion that the hospital records 
were all destroyed dating back to the operation.  He noted 
that this could be verified by writing the records department 
at the B. C. General Hospital.


II.  Analysis 

The Board recognizes that the veteran has described the onset 
of certain symptoms through his lay statements that a lay 
party is able to establish.  Moreover, for purposes of 
determining whether the claim is well grounded, lay 
evidentiary assertions must be presumed to be true, with 
exceptions not here relevant.  King v. Brown, 5 Vet. App. 19 
(1993).  Thus, the Board finds that the second element of a 
well-grounded claim is established as to all of the claims on 
appeal.  See Caluza v. Brown, supra.

Even assuming the veteran has met his obligation to come 
forward with evidence establishing element two (disease or 
injury in service) of a well grounded claim, Board finds that 
the evidence of record in this case may fail to show a 
current disability (element one) and, in any event, fails to 
show that a current disability is linked to a disease or 
injury of service origin (element three).  See Caluza, supra.  
In this context, the Board first notes that the original 
claim was based upon disability involving the liver and 
colon, with the dominant symptoms related to gastrointestinal 
complaints and jaundice.  Following liver transplant, the 
clinical evidence indicates almost complete resolution of the 
disabling manifestations.  On the VA examination in May 1997, 
the veteran reported he continued to have shakiness and 
reduced stamina.  The clinical findings did not support these 
subjective complaints.  It was specifically noted that there 
were no continuing gastrointestinal manifestations. 

Although the veteran has provided an opinion from Dr. C. 
which relates previous complaints of indigestion to the 
veteran's Vietnam service, Dr. C. does not make any findings 
with respect to current disabling residuals he finds to be 
related to or aggravated by service.  To the extent that Dr. 
C.'s opinion was that a pre-existing disability was 
aggravated by service, Dr. C. does not identify any quantum 
of post service disability that was related to the reported 
aggravation in service.  In other words, Dr. Cs opinion does 
not identify a current disability that would be subject to 
service connection.  The Board finds that this omission is 
especially significant in light of the most recent VA 
examiner's opinion that all of the veteran's GI complaints 
were related to his sclerosing cholangitis that had been 
treated with the liver transplant.

A fundamental element of a well-grounded claim is competent 
evidence of "current disability" (medical diagnosis) 
pursuant to cases such as Rabideau v. Derwinski, supra, and 
Brammer v. Derwinski, supra.  The Board further notes that 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  As the 
Court has held, the regulatory definition of "disability" 
is the ". . . impairment of earning capacity resulting from 
such diseases or injuries and their residual conditions . . . 
."  38 C.F.R. § 4.1 (1997); Hunt v. Derwinski, 1 Vet. App. 
292, 296 (1991).  Under these criteria, it is questionable as 
to whether a "disability" for VA compensation benefit 
purposes is shown to be present in this case as to these 
claims.   For purposes of this determination, however, the 
Board will move to the next phase of considering whether a 
well grounded claim is present on the premise that the 
current "disability" subject to service connection would be 
the status post liver transplant.  

Even assuming that elements one (with respect to status post 
liver transplant) and two of a well grounded claim could be 
found to be present, all of the claims are not well grounded 
due to the lack of evidence to satisfy element three, a 
causal relationship or nexus between any current 
manifestation of disability associated with sclerosing 
cholangitis with cirrhosis, status post liver transplant, and 
a colon disorder, to include Meckel's diverticulum, and 
disease or injury of service origins, or diseases that have 
been deemed to warrant presumptive service connection under 
38 C.F.R. §§ 3.307 and 3.309.  While the Secretary has 
specifically determined that a presumption for service 
connection is warranted based on exposure to Agent Orange for 
certain enumerated disorders, there is no evidence of record 
that the veteran has a disability related to any of these 
disorders so as to invoke this regulatory presumption.  
38 C.F.R. §§ 3.307, 3.309(e).  Further, the Court held in the 
case of McCartt v. West, 12 Vet. App. 164, 168 (1999), that 
neither the statutory nor the regulatory presumption of 
exposure to Agent Orange will satisfy the incurrence element 
of a well-grounded claim where the veteran has not developed 
a condition enumerated in either the statute or regulation.  
Thus, under the current case law, exposure to herbicides is 
not presumed on the facts of this case.  Even assuming such 
exposure was established, however, the record does not 
contain evidence to link such exposure to any current 
disability, so as to satisfy the incurrence element of Caluza 
v. Brown, supra.  

Among the evidence advanced to support the existence of this 
element of a well-grounded claim is the assertions and 
statements of the veteran.  However, the Court has said that 
claimants unversed in medicine are not competent to make 
medical determinations involving medical diagnosis or 
causation.  In other words, since the veteran has had no 
medical training, his assertion that he currently has 
disability associated with a liver or colon disorder which is 
related to certain symptoms he experienced in service or to a 
period of one year following service, carries no weight.  See 
Espiritu v. Derwinski, supra.  Nor can lay evidentiary 
assertions establish the nexus element on the basis of 
continuity of symptoms because the disorders at issue are not 
those subject to lay observation (disability associated with 
sclerosing cholangitis with cirrhosis and a colon disorder, 
to include Meckel's diverticulum).  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  Where the determinative issue 
involves medical causation or medical diagnosis, competent 
medical evidence to the effect that a claim is plausible is 
required for the claim to be well grounded.  See Grottveit v. 
Brown, supra.

With respect to the articles relied upon by the appellant for 
the proposition that there is a relationship between his 
encephalitis in service and his subsequent development of a 
colon and/or liver disorder, the Board notes that the Court 
has addressed whether medical texts or physicians' opinions 
containing generic statements that disorder A can cause 
disorder B can constitute competent medical evidence to 
establish the nexus element necessary to make a claim well 
grounded in a specific case.  In Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996), the Court, citing Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996), held that such evidence is "too 
general and inconclusive to make [a] claim well grounded."

On the other hand, in Rucker v. Brown, 10 Vet. App. 67 
(1997), the Court addressed whether scientific articles could 
be used to establish a theory that non-ionizing radiation 
from naval radar could be linked to certain carcinomas and 
held they could.  In that case, however, the record also 
contained a supporting opinion from the treating physician 
that was specific to the facts of the appellant's claim and 
the Court cited both the articles and the opinion as the 
basis for finding the claim well grounded.  In this case, 
there is no medical opinion which sufficiently links the 
specific facts of this appeal to the general theory.

The Board's determination that the appellant's proffered 
authority is insufficient to well ground the claim is further 
supported by the case of Sacks v. West, 11 Vet. App. 314 
(1998), in which the Court noted the following:

Suppose, in the context of considering whether a 
claim is well grounded, a treatise were being 
reviewed that stated that occasional joint pain is 
usually an early symptom of arthritis or that an 
incident of chest pain will usually occur before 
heart disease is diagnosed.  Such evidence would be 
rejected as insufficient to link a veteran's 
averment of chest pain in service to a current 
diagnosis of heart disease, because that evidence 
would not address the likelihood that a person who 
had manifested a particular symptom would later be 
found to have the disease in question.  Hence, that 
kind of treatise evidence would be "too general 
and inclusive[]" to make a link more than 
"speculative[]" and, accordingly, would be 
insufficient to make the claim plausible, that is, 
well grounded.  The same is the case with the 
treatise evidence here.  Acceptance of this 
evidence as sufficient to establish the 
plausibility of causality would be predicated on 
simply the instinctive inference of a lay person, 
rather than upon an adjudicative determination 
(made by a lay person) as to the credibility and 
weight of expert evidence. 

(Citations omitted).

Additionally, the Board observes that in the more recent case 
of Mattern v. West, 12 Vet. App. 222 (1999), the Court noted 
that it had previously addressed the relevance of medical 
treatise evidence to the determination of well-groundedness, 
and determined that generally, an effort to establish a 
medical nexus to a disease or injury solely by generic 
information in a medical journal or treatise "is too general 
and inconclusive" to well ground a claim.  The Court went on 
to indicate that medical treatise evidence can, however, 
provide important support when combined with an opinion of a 
medical professional.  

Similarly, medical treatise evidence could "discuss[] 
generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least a 
plausible causality based upon objective facts."  Wallin v. 
West, 11 Vet. App, 509, 514 (1998).  Here, as was noted 
above, the medical authority proffered by the appellant is 
not sufficiently combined with an opinion of a medical 
professional.  It is also noted that while Dr. C. has opined 
a relationship between indigestion problems and service, he 
has not related indigestion problems and the veteran's bout 
with encephalitis in service.  Moreover, the article does not 
discuss generic relationships between the veteran's 
encephalitis in service and current disability with a degree 
of certainty such that, under the facts of this case, there 
is a plausible causality based upon objective facts.  Wallin 
v. West, supra.

As for the medical evidence of record, there is no medical 
evidence which relates any current manifestation of 
disability associated with sclerosing cholangitis with 
cirrhosis, status post liver transplant, and a colon 
disorder, to include Meckel's diverticulum, to service or to 
within one year of service.  In fact, as was noted earlier, 
the most recent examination that sought to evaluate current 
disability associated with these disorders, did not find any, 
and there has certainly been no evidence provided that has 
related any current disability to service. 

Accordingly, the Board further finds that all of the 
veteran's claims are not well grounded based on the lack of 
competent medical evidence of current disability and/or nexus 
to service. 

As the Board finds that the appellant has not met the initial 
burden of submitting well-grounded claims as to entitlement 
to service connection for sclerosing cholangitis with 
cirrhosis, status post liver transplant, and a colon 
disorder, to include Meckel's diverticulum, the appeal must 
be denied.  No duty to assist the appellant in these claims 
has arisen.  The RO's adjudication of the claim for service 
connection for a colon disorder, to include Meckel's 
diverticulum, does not constitute prejudicial error.  
Grottveit, 5 Vet. App. at 93; Tirpak, 2 Vet. App. at 611; 
Sanchez v. Derwinski, 2 Vet. App. 330, 333 (error is harmless 
if it does not change the resolution of appellant's claim).

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
of whether the claim for a colon disorder, to include 
Meckel's diverticulum, is well grounded, it must be 
considered whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to respond and, if not, whether 
the claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this instance, the Board does not 
find such prejudice because the appellant has not met the 
threshold obligation of submitting a well-grounded claim.  
Meyer v. Brown, 9 Vet. App. 425 (1996).

The Board further notes that even if the Board were to find 
that the veteran's claims were well grounded based on the 
opinion of Dr. C. that the veteran's active duty in Vietnam 
aggravated his many problems of acute indigestion, a 
preponderance of the evidence of record would still require 
the denial of these claims.  There is no current diagnosis of 
a current disability associated with sclerosing cholangitis 
or a colon disorder, to include Meckel's diverticulum, based 
on actual clinical findings.  While there is evidence of GI 
symptoms associated with encephalitis in service in June, 
August, and September 1967, there are no further complaints 
associated with this episode after October 1967, and in fact, 
there is no diagnosis of disability related to this episode 
at the time of the veteran's separation examination in April 
1968, at which time the veteran also specifically denied any 
history of frequent indigestion.  Thus, not only is the 
medical opinion of Dr. C. deficient in its failure to provide 
current findings of disability, it is additionally defective 
in failing to explain how Dr. C. could reach the conclusion 
that the veteran's active duty aggravated his many problems 
of acute indigestion when the veteran was not treated in 
service for GI complaints after October 1967, and thereafter 
specifically denied complaints of frequent indigestion at the 
time of this separation from the service in April 1968.  When 
asked for further evidence in support of his opinion by the 
RO, the Board finds it noteworthy that Dr. C. was unable to 
provide any.  

In view of all of these factors, even on the merits, the 
Board finds that the clear weight of the more probative 
evidence would be against the veteran's claims.


ORDER

The claims for service connection for sclerosing cholangitis, 
status post liver transplant, and a colon disorder, to 
include Meckel's diverticulum, claimed as secondary to Agent 
Orange exposure, are denied as not well grounded.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

